EXHIBIT 10.39

E*TRADE GROUP, INC.

MANAGEMENT CONTINUITY AGREEMENT

June 9, 1999

Mitchell H. Caplan

Dear Mitchell:

        We are pleased to offer you the position of President and Chief
Executive Officer. This letter, if accepted, sets forth the terms of your
employment with E*TRADE Group, Inc. (hereafter “ E*TRADE” or the “Company”),
following the Closing. As used in this agreement, “E*TRADE” and “Company” refer
to E*TRADE Group, Inc. and each of its subsidiaries including, after the
Closing, Telebanc Financial Corporation. As a full-time employee, you would
receive an annual base salary of $ 250,000, paid biweekly, less all applicable
deductions. All Telebanc Financial Corporation (“TFC”) and its subsidiaries’
employee benefits will continue uninterrupted until E*TRADE transitions your
benefits coverage from TFC benefits to E*TRADE benefits. The transition to
E*TRADE benefits is expected to occur during the first few months after the
Closing. The Company wants to make this transition as smooth as possible .
Following the transition, you will be eligible to participate in
Company-sponsored benefits on the same basis as other full-time E*TRADE
employees.

        This offer is contingent on the occurrence of the Closing of E*TRADE’s
acquisition (the “Acquisition”) of TFC and, if you accept this offer, it would
take effect as of that Closing Date. The remaining terms of your employment
would be as follows:

Bonus Participation

        You will be eligible to receive a Closing Period Bonus within thirty
(30) days of the Closing Date equal to a pro-rata portion of the TFC bonus you
received for the 1998 calendar year (or the annualized equivalent if you were
employed for less than one (1) full year by TFC during 1998) which is $ 250,000
(the “1998 Bonus Amount”). The amount of the Closing Period Bonus for which you
will be eligible will be equal to the 1998 Bonus Amount times a fraction, the
numerator of which will be the number of days in 1999 up until the Closing and
the denominator of which will be 365. You will earn this Closing Period Bonus if
TFC meets its performance objectives, as previously agreed to by TFC and
E*TRADE, for the period January 1, 1999 through the Closing Date. The
determination as to whether you have met the performance objectives sufficient
to receive the Closing Period Bonus will be made by the President of TFC, Mitch
Caplan. The C losing Period Bonus will be paid no later than thirty (30) days
after the Closing Date.

        You will be eligible to receive a bonus not less than the 1998 Bonus
upon your completion of twelve (12) months of continuous service to E*TRADE
following the Closing (the “Term”), but only if E*TRADE pays a Team Quality
Incentive (“TQI”) bonus either the period running from October 1, 1999 through
March 31, 2000 or April 1, 2000 through September 30, 2000 (the “Term Bonus”).
If you voluntarily resign your employment, except for “Good Reason,” you will
not earn or be paid any Term Bonus. If your employment is terminated by E*TRADE
during the Term without “Cause,” or in the event you resign for “Good Reason,”
then you will be paid a pro-rata share of the Term Bonus for the period measured
from the Closing until the date of the termination of your employment. This
payment will be made on the date of termination. If your employment is
terminated by E*TRADE during the Te rm for “Cause,” then you will not earn or be
paid any Term Bonus.

        If your employment continues beyond the Term, you would then be eligible
to participate in the E*TRADE TQI Bonus Program subject to the same terms and
conditions applicable to other E*TRADE employees.

Stock Options

        E*TRADE will recommend to the Company’s Board of Directors (the “Board”)
that at the next meeting in which the Board grants stock options you be granted
an option to purchase 50,000 shares of the Company’s common stock at an exercise
price per share equal to the fair market value of the Company’s common stock on
the effective date of the grant. This stock option grant would be contingent on
you executing E*TRADE’ s standard stock option



--------------------------------------------------------------------------------


agreement, and will be subject to the E*TRADE 1996 Stock Incentive Plan. Your
stock option would be subject to a one year cliff vesting date, and will vest at
25% per year over a four (4) year period, pursuant to the E*TRADE Plan and your
stock option agreement.

Term of Employment

        You commit to remaining employed by E*TRADE for a period of twelve (12)
months following the Closing Date (the “Term”). However, you will be permitted
to resign your employment with “Good Reason” without being deemed to have
breached this Agreement. A resignation for “Good Reason” will occur if you
resign your employment within thirty (30) days after the occurrence of either of
the following events: (i) a requirement by E*TRADE that you relocate to an
office more than thirty-five (35) miles from your current office; or (ii) a
substantial reduction in your base salary, title, compensation, duties or
benefits, as described herein. In any event, E*TRADE may terminate your
employment at any time for any reason during this period, with or without cause,
by giving written notice of such termination.

        If E*TRADE terminates your employment “Without Cause” or if you resign
for Good Reason during the Term, then E*TRADE will continue to pay your base
salary, less applicable deductions, through the earlier of: (i) six (6) months;
or (ii) upon the date you commence employment elsewhere (the “Severance
Period”). If you commence employment elsewhere during the Severance Period,
E*TRADE will pay the difference between your base salary effective on the date
your employment with E*TRADE terminates, and your new base salary. Such
severance payment would be in lieu of any entitlement you may have to notice of
termination, pay in lieu of notice of termination, or severance pay under any
Company policy or practice. If you are eligible to receive a greater amount of
severance from any other source or based on any written commitment, then you
will have the option of selecting that severance payment or this one, but not
both. All benefits and future stock and option vesting would terminate as of the
date of termination of your employment. You would, of course, be paid your
salary through your date of termination and for the value of all unused vacation
earned through that date, and be allowed to continue your medical coverage to
the extent provided for by COBRA, but you would not be entitled to any
additional payments or benefits except as set forth herein. You would be allowed
to exercise your vested options during the time period set forth in and in
accordance with your option agreement and Stock Option Assumption Agreement.

        If the Company were to terminate your employment for “Cause” within
twelve (12) months after the Closing Date, then you would be paid all salary and
benefits, as well as the value of your accrued but unused vacation, through the
date of termination of your employment, but nothing else. A termination for
“Cause” shall mean a termination for any of the following reasons: (i) your
material failure to perform the duties of your position after receipt of a
written warning specifying the performance problem, provided that you are given
a thirty (30) day opportunity to cure; (ii) engaging in misconduct as set out in
the E*TRADE Code of Conduct published on the Company’s internal web site;
(iii) being convicted of a felony; (iv) committing an act of fraud against, or
the misappropriation of property belonging to, the Company or any of its
employees; or (v) a material breach of this agreement or of any c onfidentiality
or proprietary information agreement between you and the Company. E*TRADE will
provide written notice of the reason for termination in the case of any
termination for Cause. A termination for any other reason shall be a termination
“ Without Cause.”

        If your employment were to continue after twelve (12) months beyond the
Closing Date, then your employment would be on an “at-will” basis. This means
that either you or E*TRADE could terminate your employment at any time for any
reason with or without cause and without the obligation to pay you, or your
right to, any severance payment except as may be provided at such time under
E*TRADE’s employee benefit plans for which you are eligible.

Your Position

        You will initially have the title of President and Chief Executive
Officer. You will have whatever reasonable duties are assigned to you consistent
with your title and position. E*TRADE may change your title, duties,
compensation, and benefits as it reasonably sees fit.

Non-Competition

        You understand and agree that this agreement is entered into in
connection with the acquisition by E*TRADE of all of the outstanding stock of
TFC. You further understand and agree that you were a substantial shareholder or
optionholder of TFC; a key and significant member of the management of TFC; and
that E*TRADE



--------------------------------------------------------------------------------


paid substantial consideration in order to purchase your stock and/or option
interest in TFC. In addition, the parties agree that, prior to acquisition by
E*TRADE of the stock of TFC, TFC had customers in each of the fifty states of
the United States. E*TRADE represents and you understand that, following the
acquisition by E*TRADE of the stock of TFC, E*TRADE will continue conducting
such business in all parts of the United States.

        You agree that during your employment with E*TRADE you will not engage
in any other employment, business, or business-related activity unless you
receive E*TRADE’s prior written approval to hold such outside employment or
engage in such business or activity. Such written approval will not be
unreasonably withheld if such outside employment, business or activity would not
in any way be competitive with the business or proposed business of E*TRADE or
otherwise conflict with or adversely affect in any way your performance of your
employment obligations to E*TRADE.

        You acknowledge and agree that as part of performing your job duties
during your employment with TFC, you had access to highly sensitive Proprietary
Information (as defined in the attached Proprietary Information and Inventions
Agreement), including confidential information and trade secrets related to the
development of TFC’s business model, pricing strategy, product positioning,
competitive analysis, marketing strategy, and other information that would be
highly injurious if divulged to or used by a competitor. You also acknowledge
and agree that in your capacity as President and Chief Executive Officer you
were involved in top-level decisions related to the design, development,
marketing and sale of each of TFC’s online, telephonic, and ATM banking products
and services and online securities brokerage products and services (hereafter
referred to as the “the Business”). You further acknowledge and agree that as
President an d Chief Executive Officer you will continue to have access, and be
involved in decisions regarding, Proprietary Information of E*TRADE including
the Company’s business model, pricing strategy, product positioning, competitive
analysis, marketing strategy and other highly sensitive and confidential
information. You agree that as pioneers in the field of online banking, TFC and
E*TRADE have made substantial investments in creating unique business approaches
to banking, which other banks and businesses will have incentive to replicate;
hence, TFC had and now E*TRADE has a substantial interest in ensuring that its
competitors do not gain access to the proprietary knowledge that you acquired
during your employment with TFC or E*TRADE.

        Therefore, commencing on the Closing Date and continuing for one
(1) year from the date of termination of your employment with E*TRADE, except as
provided below, you will not, as an employee, agent, consultant, advisor,
independent contractor, general partner, officer, director, stockholder,
investor, lender or guarantor of any corporation, partnership or other entity,
or in any other capacity directly or indirectly:

        1.  engage in any activity in which you participate, supervise or advise
in the design, development, marketing, sale or servicing of any online,
telephonic or ATM banking product or service, or any online securities brokerage
product or service, in the United States. Notwithstanding the foregoing, nothing
in this paragraph would prevent you from working within the banking industry for
an organization in which online banking products or services, or online
securities brokerage products or services do not constitute a substantial
portion of its business, so long as you do not engage in any activity in which
you participate, supervise or advise in the design, development, marketing, sale
or servicing of any online or telephonic banking product or service, or any
online securities brokerage product or service.

        2.  induce, solicit or encourage any individual who was employed with
the Company within six (6) months of the termination date of your employment
with the Company to leave the Company for any reason, or to employ, interview or
arrange to have business opportunities offered to any such individual;

        3.  permit your name to be used in connection with a business which is
competitive with or substantially similar to the Business; or

        4.  communicate with any individual or entity that is a customer of the
Company for the purpose of soliciting or offering services substantially similar
to the Business, or request, suggest, encourage or advise in any manner, any
individual or entity who is presently a customer served to withdraw, curtail,
limit, cancel, terminate or not renew their existing or future business with the
Company or its affiliates.

        Notwithstanding the foregoing, you may own, directly or indirectly,
solely as an investment, up to one percent (1%) of any class of “publicly traded
securities” of any person or entity which owns a business that is competitive or
substantially similar to the Business. The term “publicly traded securities”
shall mean securities that



--------------------------------------------------------------------------------


are traded on a national securities exchange or listed on the National
Association of Securities Dealers Automated Quotation System.

Enforcement of Non-Competition

        You acknowledge that the services that you provided to TFC, and that you
will provide to E*TRADE under this Agreement, are unique and that irreparable
harm will be suffered by E*TRADE in the event of a material breach by you of any
of your obligations under this agreement, and that E*TRADE will be entitled, in
addition to its other rights, to enforce by an injunction or decree of specific
performance the obligations set forth in this agreement.

        If any restriction set forth in the Non-Competition provision section is
found by a court to be unreasonable, then the parties agree, and hereby submit,
to the reduction and limitation of such prohibition to such area or period as
shall be deemed reasonable. In addition, the parties agree that if any provision
of the Non-Competition section is found to be unenforceable, it shall not affect
the enforceability of the remaining provisions and the court shall enforce all
remaining provisions to the extent permitted by law.

        You agree that if the Company establishes that you, or those acting in
concert with you or on your behalf, materially violate the Non-Competition
provision in any way, the Company shall be entitled to recover the reasonable
attorneys’ fees and litigation expenses incurred, arising out of or relating to
the Company’s efforts to prevent the breach, to establish that a breach has
occurred, to enforce the Non-Competition provisions or to seek to redress a
breach, including any appeals if necessary. If the Company fails to establish
that you, or those acting in concert with you or on your behalf, have materially
violated any of the Non-Competition provisions in any way, you shall be entitled
to reimbursement of reasonable attorneys’ fees and litigation expenses incurred
in your defense.

Arbitration

        The parties agree that any and all disputes between us which arise out
of your employment, the termination of your employment, or under the terms of
this Agreement, except as expressly noted below, shall be resolved through final
and binding arbitration. This shall include, without limitation, disputes
relating to this Agreement, any disputes regarding your employment by E*TRADE or
the termination thereof, claims for breach of contract or breach of the covenant
of good faith and fair dealing, and any claims of discrimination or other claims
under any federal, state or local law or regulation now in existence or
hereinafter enacted and as amended from time to time concerning in any way the
subject of your employment with E*TRADE or its termination. The only claims not
covered by this section are the following: (i) claims arising out of your
violation or alleged violation of the Non-Competition provisions in this
agreement; (ii)  claims for benefits under the unemployment insurance or
workers’ compensation laws (or claims which by law must be adjudicated in a
court of law); and (iii) claims concerning the validity, infringement or
enforceability of any trade secret, patent right, copyright, trademark or any
other intellectual property held or sought by E*TRADE, or which E*TRADE could
otherwise seek; in each of these instances such disputes or claims shall not be
subject to arbitration but, rather, will be resolved pursuant to applicable law.
Binding arbitration will be conducted in the Arlington, Virginia area in
accordance with the rules and regulations of the American Arbitration
Association. If, however, you do not reside within one hundred (100) miles of
Arlington at the time the dispute arose, then the arbitration may take place in
the largest metropolitan area within fifty (50) miles of your place of residence
when the dispute arose. The parties will split the cost of the arbitration
filing and hearing fees and the cost of t he arbitrator; each side will bear its
own attorneys’ fees, unless otherwise decided by the arbitrator. You understand
and agree that arbitration shall be instead of any civil litigation, that each
side waives its right to a jury trial, and that the arbitrator’s decision shall
be final and binding to the fullest extent permitted by law and enforceable by
any court having jurisdiction thereof.

Miscellaneous Provisions

        This agreement and the accompanying Proprietary Information and
Inventions Agreement will be the entire agreement between you and E*TRADE
relating to your employment and the additional matters provided for herein. This
agreement supersedes and replaces (i) any prior verbal or written agreements
between the parties except as provided for herein, and (ii) any prior verbal or
written agreements between the undersigned employee and TFC relating to the
subject matter hereof. This Agreement may be amended or altered only in a
writing signed by you and the Vice President, Associates and Work Environment of
E*TRADE.



--------------------------------------------------------------------------------


        This Agreement shall be construed and interpreted in accordance with the
laws of the State of California. Each provision of this Agreement is severable
from the others, and if any provision hereof shall be to any extent
unenforceable it and the other provisions shall continue to be enforceable to
the full extent allowable, as if such offending provision had not been a part of
this Agreement. This offer is also contingent on you executing the E*TRADE
Proprietary Information and Invention Agreement, a copy of which is attached
hereto.

        If you have any questions about this offer, please contact me at (650)
842-8797. Please sign and date this letter below and return it to me.

                                       
                                                                             
Sincerely,

 
  
E*TRADE GROUP, INC.  
  


/s/ Jerry A. Dark

--------------------------------------------------------------------------------

 
  
Jerry A. Dark 
Vice President, Associates and Work Environment

I agree to the terms and conditions in this offer. Dated: May 31, 1999  
  


/s/ Mitchell H. Caplan

--------------------------------------------------------------------------------

 
  


Signature  
  
